Citation Nr: 0619129	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral disc syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which increased the 
disability rating for the veteran's service-connected 
lumbosacral disc syndrome to 40 percent disabling.  However, 
this is not the maximum benefit afforded under the applicable 
Diagnostic Codes.  The appeal thus remained open.  See AB v. 
Brown, 6 Vet. App. 35 (1993).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  

In his substantive appeal, the veteran indicates that he 
currently wears a back brace and takes a muscle relaxer for 
the pain due to his back disability.  The duty to assist 
includes obtaining additional medical records or an 
examination when necessary to make an adequate determination.  
In this regard, VA should ask the veteran to identify any 
providers that may have treated him for his back disorder 
since September 2002, one year prior to the filing of his 
claim, and attempt to obtain those records.  The veteran has 
also indicated that he was treated at the VA Medical Center 
(VAMC) in Oxford, Alabama.  On remand, VA should attempt to 
obtain the veteran's missing VA medical records.  After 
receipt of medical records, the veteran should be afforded an 
orthopedic/neurologic examination to review the history of 
and ascertain the nature and severity of his lumbar spine 
disability, to include if he suffers from incapacitating 
episodes (that is, episodes requiring bed rest prescribed by 
a physician and treatment by a physician).  In addition, the 
examiner should give an opinion on the veteran's limitation 
of motion due to his back pain consistent with the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his back disorder since 
September 2002 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain any missing 
medical records from the Oxford, Alabama 
VA medical center.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded orthopedic/neurologic 
examination(s) to determine the nature 
and extent of his service-connected 
lumbosacral disk syndrome.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done, to 
include range of motion of the lumbar 
spine.  The claims file, this remand, and 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's lumbosacral disc syndrome in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year.  The neurological 
examiner should report any neurological 
symptoms found on examination.

4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes under both 
the former and the current schedular 
criteria.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations, including the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003) 
and Diagnostic Code 5237 (2005).  A 
reasonable opportunity to respond should 
be afforded before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
